Case 5:19-cv-02498-DSF-AFM Document 86 Filed 09/17/20 Page 1 of 2 Page ID #:2835




   1

   2

   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10   THE STANDARD FIRE                      Case No. 5:19-cv-02498 DSF (AFMx)
       INSURANCE COMPANY;
  11   TRAVELERS CASUALTY AND
       SURETY COMPANY;
  12   GREAT AMERICAN INSURANCE               ORDER ENTERING JOINT
       COMPANY OF NEW YORK,                   STIPULATION EXTENDING TIME
  13   formerly known as American National    FOR FILING RESPONSIVE
       Fire Insurance Company; VIGILANT
  14   INSURANCE COMPANY; and                 PLEADING BY COUNTER-
       CENTURY INDEMNITY                      DEFENDANTS
  15   COMPANY, as successor to CCI           (Re: Counterclaim of
       Insurance Company, as successor to
  16   Insurance Company of North America,    220 W. Gutierrez, LLC)
       PACIFIC EMPLOYERS
  17   INSURANCE COMPANY; and
       FEDERAL INSURANCE
  18   COMPANY,                               The Honorable Dale S. Fischer
                                              United States District Judge
  19                            Plaintiffs,
  20       v.
  21
       ESTATE OF BETTY GOLDBERG,
  22   DECEASED and ESTATE OF
       AL GOLDBERG DECEASED, by and
  23   through their successor-in-interest,
       Daniel Rubin; 220 W. GUTIERREZ,
  24   LLC, a California limited liability
       company,
  25
                                Defendants.
  26
       AND RELATED COUNTERCLAIMS
  27

  28
Case 5:19-cv-02498-DSF-AFM Document 86 Filed 09/17/20 Page 2 of 2 Page ID #:2836




   1         Based on the stipulation dated September 16, 2020 (the “Stipulation) entered
   2   into by the parties in this action – Plaintiffs/Counter-Defendants THE STANDARD
   3   FIRE INSURANCE COMPANY (“Standard Fire”), TRAVELERS CASUALTY
   4   AND SURETY COMPANY (“Travelers”), GREAT AMERICAN INSURANCE
   5   COMPANY OF NEW YORK, formerly known as American National Fire
   6   Insurance Company (“Great American”), VIGILANT INSURANCE COMPANY
   7   (“Vigilant”), CENTURY INDEMNITY COMPANY (as successor to CCI Insurance
   8   Company, as successor to Insurance Company of North America) (“Century”),
   9   PACIFIC EMPLOYERS INSURANCE COMPANY (“PEIC”), and FEDERAL
  10   INSURANCE COMPANY (“Federal”) (collectively “Plaintiffs/Counter-
  11   Defendants”), on the one hand, and Defendant/Counterclaimant 220 W. Gutierrez,
  12   LLC, on the other hand – to extend time for each of the Plaintiffs/Counter-
  13   Defendants to respond to the Counterclaim filed by Counterclaimant
  14   220 W. Gutierrez, LLC, and for good cause appearing therefor,
  15         IT IS HEREBY ORDERED that:
  16         The Plaintiffs/Counter-Defendants shall each have up to and including
  17   October 19, 2020, to answer, move against, or otherwise respond to the
  18   Counterclaim of 220 W. Gutierrez, LLC in this matter.
  19

  20         IT IS SO ORDERED.
  21   DATED: September 17, 2020
  22                                         Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
  23

  24

  25

  26

  27

  28
